Citation Nr: 0208589	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  94-34 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Indianapolis, 
Indiana, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in June 
1996, but was remanded in order to determine whether or not 
the veteran desired a hearing.  The veteran initially 
indicated that he desired another hearing before a hearing 
officer at the RO, and this hearing was scheduled on several 
occasions.  However, December 1998 records show that the 
veteran canceled a hearing scheduled for January 1999.  There 
is no indication that he has requested that a hearing be 
rescheduled.  Therefore, the Board will proceed with a review 
of this case.  


FINDING OF FACT

A February 2002 VA examination by a board of psychiatrists 
diagnosed the veteran with recurrent major depression, and in 
an uncontroverted opinion, stated that this disability 
developed as a result of the veteran's active service.


CONCLUSION OF LAW

Major depression was incurred due to active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(d) (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has developed PTSD as a result 
of active service.  He states that although he was not 
involved in combat in Vietnam, the embassy building he 
guarded in Saigon came under enemy fire and was bombed during 
his tour of duty.  In addition, the veteran states that he 
was later assigned the task of accompanying bodies home to 
parents for burial.  He believes that these stressors have 
resulted in the development of PTSD.  In the alternative, he 
argues that the events in service have caused the development 
of another acquired psychiatric disability.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board concludes that the 
duties to notify and assist have been completed.  Therefore, 
the Board finds that a remand would serve no useful purpose 
for this issue.  See Soyini v. Derwinski 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Any 
"error" to the veteran resulting from this decision does 
not affect the merits of his claim or substantive rights, for 
the reasons discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102 (2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a psychosis becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of a psychosis during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the veteran and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The service medical records are negative for evidence of a 
psychiatric disability.  

A review of the veteran's personnel records shows that his 
military occupational specialty was administrative 
management.  His awards and decorations included the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  Other records 
show that he was assigned to Company F, Headquarters 
Battalion, Headquarters Marine Corps, and was a security 
Guard at the American Embassy in Saigon from May 7, 1966 to 
July 31, 1966.  The veteran does not have any awards or 
decorations that would typically indicate participation in 
combat.  

The post service medical records show that the veteran 
underwent a VA psychiatric  examination in November 1992.  
The veteran reported that he was an embassy guard in Saigon 
for 12 months, and that he performed burial duties for five 
months after returning to the United States.  Following the 
examination, the examiner stated that the veteran did not 
meet all of the requirements for PTSD.  The diagnoses 
included alcohol dependence, and mixed substance abuse, in 
remission.  

The veteran was admitted to a VA hospital from November 1992 
to December 1992.  He reported service in Vietnam.  After he 
returned to San Francisco, he stated he loaded bodies onto 
airplanes, stood guard over the bodies, and mingled with the 
families prior to the funerals.  The diagnosis at discharge 
was PTSD.  An additional hospitalization in June 1993 also 
resulted in a diagnosis of PTSD.  

A July 1993 Social Security Administration decision found 
that the veteran was under severe impairment.  The diagnoses 
included PTSD.  

The veteran was afforded a VA examination by a board of three 
psychiatrists in August 1993.  His November 1992 
hospitalization was noted, as was his military history.  
Following the completion of the examination, the diagnosis 
stated that the board of three psychiatrists concurred with 
the finding of the November 1992 VA examiner, in that the 
veteran did not meet the criteria for PTSD at that time.  He 
also did not meet the criteria for any depressive disorder at 
that time.  

VA treatment records dated from 1993 to 1994 are contained in 
the claims folder.  These records include multiple diagnosis 
of PTSD.  The Board notes that while some of these records 
were signed by the veteran's VA social worker, others were 
signed by VA doctors.  

In February 1994, the veteran underwent an additional VA 
psychiatric examination by the same examiner who conducted 
the November 1992 examination.  The diagnoses stated that the 
veteran did not have PTSD, even though he reported some PTSD 
symptoms.  

Additional VA treatment records dated from July 1993 to 
January 1995 contain multiple diagnosis of severe PTSD.  

The veteran was afforded a hearing before a hearing officer 
at the RO in January 1995.  He stated that he was a security 
guard at the American Embassy in Saigon for approximately one 
year.  The veteran described his combat duties as minimal.  
This included receiving some enemy fire aimed at the embassy, 
and as being nearby when a bomb went off in an embassy 
building.  He helped evacuated the wounded, but did not 
remove the dead.  Furthermore, the veteran stated that his 
stateside duties included escorting the remains of Marines 
killed in Vietnam home for burial.  He described the most 
traumatic part of this duty as meeting and dealing with the 
families.  The veteran noted that he became close to one of 
these families, and corresponded with them for a number of 
years.  Finally, the veteran stated that he had been 
receiving ongoing treatment from the VA for PTSD for several 
years.  See Transcript.  

VA treatment records from September 1996 to October 1996 
include diagnoses of PTSD.  

The veteran was hospitalized at a VA facility in January 
1997.  On admission, the veteran reported some PTSD symptoms, 
but denied depression.  The admitting diagnosis was PTSD, as 
was the diagnosis at discharge.  

The RO sought assistance from the Marine Corps in verifying 
the veteran's claimed stressors in April 1998.  His personnel 
records and a partial transcript of the January 1995 hearing 
were forwarded to the Marine Corps.  An April 1998 reply 
stated that the information received was insufficient.  It 
was suggested that additional inquiries could be made of the 
Marine Corps Historical Center.  

The RO contacted the Marine Corps Historical Center by letter 
in August 1998, and requested help in the verification of the 
veteran's stressors concerning his time as an embassy guard 
in Vietnam.  The August 1998 reply indicated that there was 
nothing on file from the veteran's unit during the period in 
question.  

A November 1998 statement from the veteran's VA social worker 
to a medical consultant for the Social Security 
Administration indicates that he had counseled the veteran 
for PTSD since 1993.  He stated that the veteran had served 
in combat in Vietnam from 1967 to September 1969, and that he 
had also been attached to burial details back in the United 
States.  His symptoms included extreme survivor guilt.  

A March 1999 statement from the veteran's father is contained 
in the claims folder.  He states that he recalls that his 
son's duties during service included escorting bodies of 
Marines that had been killed in action home for burial.  He 
recalled that this was one of the veteran's duties because 
arrangements were made to meet with and visit the veteran on 
one of his trips.  

The RO contacted the Marine Corps Historical Center in 
November 1998, and requested information to confirm or deny 
the veteran's duties as a burial detail escort.  A reply to 
this request was not received.  

In January 2002, the veteran submitted a copy of his orders 
from October 1965 indicating that he was to accompany the 
remains of a Marine to a funeral home in Birmingham, Alabama.  
He was to arrange for the purchase of flowers from the Marine 
Corps, and to attend the funeral if allowed to do so by the 
family.  There were also provisions made that would allow the 
veteran to attend to the family after the funeral under 
certain circumstances. 

The veteran underwent a VA psychiatric examination by a board 
of two examiners in February 2002.  His VA treatment records 
and DD-214 were reviewed in conjunction with this 
examination.  Hospitalizations for PTSD were noted, as were 
the results of prior VA examinations.  The veteran's 
experiences as a security guard at the embassy in Saigon were 
described, as were his duties in escorting bodies home for 
burial.  On examination, the veteran minimized his 
experiences in Vietnam and their relationship to his current 
symptoms, but discussed in considerable detail his job of 
escorting bodies.  Following a detailed review of the 
veteran's personnel, military, and medical history, and a 
mental status examination, the examiners stated that the 
veteran did not meet the DSM-IV stressor criteria for PTSD.  
He did not appear to be describing any event whose cardinal 
import was the actual experience of witnessing or 
confrontation with death or serious injury or a threat to 
physical integrity of self or others.  The examiners pointed 
out that the veteran did not know the men whom he escorted 
home.  The examiners stated that instead of PTSD, the veteran 
had been experiencing depression.  The duration of his 
depression had been for many years.  The examiners stated 
that the veteran had been profoundly depressed since serving 
in Vietnam, and feeling the paltriness of his own 
contribution to a cause for which others had died or suffered 
acute bereavement.  The examiners opined that the veteran's 
depression seemed to have its onset while he was in the 
Marines.  The summary stated that the veteran's psychosocial 
functioning status and quality of life declined over the 
years since his acting as a liaison with families of young 
men killed in Vietnam.  There was a highly probable 
functional link between his depression and his functional 
changes since service.  The possibility of improving was 
noted.  The diagnoses of major depression and dysthymic 
disorder conformed to DSM-IV.  The final diagnoses included 
major depression, recurrent, moderate, and dysthymic 
disorder.  

The Board finds that entitlement to service connection for 
major depression is warranted.  

Initially, the Board finds that it accepts the veteran's 
assertion that his duties included accompanying the bodies of 
Marines killed in Vietnam home for burial.  Although a reply 
has not been received from the Marine Corps to either confirm 
or deny this duty, the Board notes that the veteran has 
submitted a copy of his orders for one of his trips.  
Furthermore, these duties have been confirmed by the 
veteran's father.  

The Board finds that the veteran's claim for PTSD is not 
supported by the evidence.  The evidence includes diagnoses 
of PTSD, including some which noted the veteran's escort 
duty.  However, the veteran has been afforded VA examinations 
on four occasions in order to confirm a diagnosis of PTSD, 
including two examinations performed by a board of 
psychiatrists.  Each of these examinations was conducted with 
the benefit of a review of the veteran's claims folder.  The 
February 2002 examination appears to have been conducted on 
the assumption that the veteran's stressor of having escorted 
bodies home for burial was verified, but found that it was 
insufficient to support a diagnosis of PTSD.  None of these 
examinations found the veteran to have PTSD.  Therefore, the 
Board is unable to find that there is a confirmed diagnosis 
of PTSD.  

While the evidence does not show a current diagnosis of PTSD, 
the Board must conclude that the veteran currently has major 
depression due to active service.  This diagnosis was reached 
by the board of two VA psychiatrists in February 2002.  They 
reached this diagnosis after an extensive review of the 
veteran's medical and personnel records, and on the 
assumption that the veteran's reported burial escort duty was 
confirmed.  As noted above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In this case, the February 2002 VA examination 
has diagnosed the veteran with major depression, and has 
related this disability to active service in a specific and 
detailed manner.  The Board notes that previous VA 
examinations and some treatment records have been negative 
for complaints of depression, and that the August 1993 board 
of three VA examiners noted that the veteran did not have a 
depressive disorder.  However, the August 1993 examiners 
qualified their diagnosis by adding "at this time", which 
indicates the possibility of the future development of 
depression.  Furthermore, the February 2002 VA examination is 
the most recent examination of record, and was conducted 
eight years after the last VA examination.  There is no other 
evidence of record that specifically refutes the diagnosis of 
major depression, or the opinion that relates this disability 
to active service.  Therefore, entitlement to service 
connection for major depression is merited.  


ORDER

Entitlement to service connection for major depression is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

